Case 7:21-mj-00652 ._Document 1 Filed on 03/26/21 in TXSD Pag a of 3

United States District Court
he District of Texas
Sout ern PILED

AO91 Rev. 11/11) Criminal Complaint : MAR 26 2021 a

UNITED STATES DISTRICT COURT Nathan Ochsner, Clerk
for the

Southern District of Texas

 

.

 

 

 

United States of America )
Vv. )
Alonzo Gonzatez Jr
DOB 1966 US CaseNo. M-21-0652-M
) |
|
Defendant(s) !
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my lmowledge and jbelief.
On or about the date(s) of March 25, 2021 in the county of Kenedy |; in the

Southern District of Texas , the defendant(s) violated: |
Code Section . Offense Description

21 USC 841, 846 Conspiracy to possess with intent to distribute and possession with intent to

distribute a controlled substance :
|

This criminal complaint is based on these facts:
See Attachment "A"

 

& Continued on the attached sheet.

Isif Justin S. Krider |

 

 

C Complainant's signatire
Approved by: AUSA Angel Castro |
PPro Special Agent, FBI
Submitted by reliable electronic means, sworn to and Printed name and ffl

attested to telefonically per FED.R.C.P.4.1 and
probable cause found on:

Date. 03/26/2021 @ 2:45 P.M. Jj

ZL I

e's signature |

i

City and state: McAllen, Te 22s I “o fer, U.S_ Magistrate Judge :

fines name and title

 

 

f \

|

 
Case 7:21-mj-00652 Document 1 Filed on 03/26/21 in TXSD Page, 2 of 3

Attachment “A”

Affidavit in Support of Complaint

|
I
|
|
|
|
|
|
|
|
|
|, Special Agent Justin S. Krider, being first duly sworn, state as follows:
| |
I;

|

|

1. On March 25, 2021 FBI McAllen received notification from Border Patrol Agents
: |

|

stationed at the USBP checkpoint station in Sarita Texas, that.a Buick Enclave bearing Texas License

Plates NRN2796 had been searched resulting in the seizure of approximately 2.06 kilograms. of

 

 

suspected methamphetamines and approximately 2.160 kilograms of suspected heroin. The vehicle,

|
driven by Alonzo Gonzalez Jr attempted 'to cross through the checkpoint at approximately 9 24 a.m. |
Gonzalez’s wife and mother-in-law were passengers within the vehicle. Based on a USBP Kg alert onthe

vehicle, the driver, Alonzo Gonzalez Jr, was directed park the vehicle in the secondary inspestion area. A
i |
subsequent K-9 search of the vehicle located six separate bundles hidden in a red, reusable shopping

|
|
1
1

bag. All six bundles were-wrapped in a manner consistent with narcotics packaging. Three of the

bundles field tested positive for methamphetamines, while the remaining three bundles field tested

| \

|

|

|

|:

positive for heroin. : !
_

2. At approximately 12:45 p.m. Special Agent Justin Krider and Task Force Offi icer Carlos

Soto conducted a custodial interview of the driver, Alonzo Gonzalez J Jr. The interview took pac at the

USBP checkpoint station. Under advice of rights and waiver. Alonzo Gonzalez Jr revealed that he

|
|
fl !
knowingly received narcotics believed to be cocaine from an individual in Mission, Texas. Alonzo
t
Gonzalez Jr agreed to transport the narcotics to an individual who would receive the cocaine ata
! |
residence in the vicinity of Houston, Texas. Alonzo Gonzalez Jr agreed to transport the narcotics for

$1,000.00 per kilogram. He expected to be paid $5,000.00 for his transport of the narcotics on the dey
|

 
Case 7:21-mj-00652 Document1 Filed on 03/26/21 in TXSD Page'3 of 3 |

of his arrest, March 25, 2021. He indicated his wife and mother-in-law were not involved and were

 

unaware of the narcotics within the vehicle.

 
